Citation Nr: 1408906	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied service connection for a skin rash of the hands and feet because new and material evidence had not been received sufficient to reopen the previously denied claim.  The Veteran was also treated for a skin rash on his back during service, and therefore the issue on appeal has been recharacterized as shown on the Cover Page of this decision to include all diagnosed skin disorders.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in December 2013.  A transcript of his hearing has been associated with the record. 

The reopened claim of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1977 decision, the Board denied service connection for a rash of the hands and feet.

2.  Evidence added to the record since the March 1977 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim, further discussion of theses duties is not necessary at this time.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The Veteran's original claim of service connection for a skin rash was denied in a March 1977 Board decision.  The Board's denial was based, in part, on a finding that the skin condition of the feet and hands pre-existed service, was not aggravated in service, and, that the first evidence of post-service treatment for a skin rash was in 1976.  This decision is final.  

The evidence of record at the time of the March 1977 decision included the service treatment records showing that the Veteran had a history of athlete's foot when he was young but it had resolved and was not shown at the time of the April 1968 entrance examination.  This examination revealed, however, a mild skin rash on the Veteran's hands at the time of his April 1968 entrance examination.  Other service treatment records tend to show that the Veteran had a rash on his hands prior to service; and, that he was treated for a skin rash in service.  VA treatment records dating from 1976 showing treatment for a skin rash.  

Since March 1977, additional evidence has been associated with the claims file, including statements from the Veteran, his hearing testimony, and a lay statement from a fellow soldier who served with the Veteran.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's skin rash/disorder may have had its onset during service, and did not preexist service; and, the evidence clarifies that the first post-service treatment for a skin rash was in 1974, not 1976 as the March 1977 found.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

The petition to reopen the claim of entitlement to service connection for a skin disorder is granted.


REMAND

The Veteran seeks service connection for a skin disorder.  What remains unclear is (1) whether the Veteran clearly and unmistakably had a skin rash prior to service; (2) Whether any pre-existing skin rash was aggravated during service beyond the natural progression; (3) whether the Veteran has a current skin disorder that had its onset during service; and, (4) whether the Veteran's skin disorders noted during service were different than which was noted at the time of entry.  

The evidence indicates that a pre-existing skin rash existed at the time of entry into service, but the Veteran has argued that he did not have a pre-existing skin disorder.  Thus, a VA examiner must address the four issues noted above.  

In essence, the examiner should opine as to the likely etiology of all current skin disorders; and/or whether any preexisting skin disorders were aggravated beyond the natural progression, as well as whether any current skin disorders were first incurred during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has reported experiencing periods of no symptomatology followed by a flare-up period.  In such cases, VA is required to offer an examination while the Veteran's skin problems are active.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease].

The Veteran asserts that his first post-service VA treatment for a skin disorder occurred in 1974 at the VA hospital in Durham.  The RO has requested VA records from 1972 and 1973, but it appears that the Veteran did not request for records from 1974.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record, and in particular, any hand written records dated in 1974 from the VAMC in Durham.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection on a direct basis and for aggravation of a pre-existing disability pursuant 38 C.F.R. § § 3.159; 3.303, 3.304 (2013).  

2.  Obtain and associate with the claims file, all VA medical records pertaining to the Veteran not currently of record, including, but not limited to handwritten treatment records from 1974 from the VA hospital in Durham.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current skin disabilities.  The claims folders must be reviewed by the examiner.  All necessary tests should be conducted.

If possible, the examination should be scheduled during a period of flare-up, e.g., when he has active skin eruptions/rashes or other skin disorders.  See Ardison. (If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.)  The examiner should record a complete history of all the Veteran's skin disorders to determine, if possible, whether the Veteran had a pre-existing skin disorder unrelated to the in-service documented rashes.

The examiner must address the following issues:  (1) whether the Veteran clearly and unmistakably had a skin rash prior to service; (2) Whether any pre-existing skin rash was aggravated during service beyond the natural progression; (3) whether the Veteran has a current skin disorder that had its onset during service; and, (4) whether the Veteran's skin disorders noted during service were different than what was noted at the time of entry.  

a.  Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious, manifest and undebatable) that any current skin disorder pre-existed service.  In formulating the opinion, please consider the Veteran's contentions that he did not have a skin disability prior to service, as well as the service treatment records.  

b.  If a pre-existing skin disorder is clear and unmistakable, then the examiner must opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing skin rash was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

c.  Provide an opinion as to whether any current skin disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is once again directed to the Veteran's assertions that his in-service skin disorder did not pre-exist service; and, to the service treatment records noting diagnoses of contact dermatitis in April 1968, vascular eruption of the hands in July 1968, fungal infection on the phalanges of the hands in July 1968, and the rash on his back of two to three weeks duration in August 1969.  Please provide a complete explanation for the opinion.

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for a skin disorder.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


